Citation Nr: 1546423	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  03-18 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for alopecia.

2.  Entitlement to an initial compensable rating for skin deformities of the left foot.

3. Entitlement to an initial rating in excess of 10 percent for cervical spine spondylosis until May 29, 2008, and a rating in excess of 30 percent thereafter.  

4.  Entitlement to an initial compensable rating for an ovarian disability.

5.  Entitlement to an initial rating in excess of 10 percent for uterine fibroids removal.

6.  Entitlement to an initial rating in excess of 10 percent for arthritis of the metatarsal joint of the left foot fifth toe.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to January 2001 with service in the Persian Gulf.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently returned to the RO in Montgomery, Alabama.  

This case was remanded by the Board in April 2008 and August 2011.  It is now before the Board for further appellate action.

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The issues of entitlement to higher ratings for cervical spine spondylosis, an ovarian disability, uterine fibroids removal, arthritis of the metatarsal joint of the left foot fifth toe; ratings in excess of 10 percent for alopecia and skin deformities of the left foot; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's scarring alopecia has been manifested by hair loss, inflammatory papules, scarring, itching, burning and tenderness affecting at least 20 percent of her scalp, resulting in moderate disfigurement of the head, face or neck. 
 
2.  Throughout the appeal period the Veteran's corns and calluses of the left foot, fifth toe demonstrated objective tenderness and pain. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of at least 10 percent for scarring alopecia have been more nearly approximated throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7830 (2002).
 
2.  The criteria for an initial rating of at least 10 percent for corns and calluses of the left foot have been more nearly approximated throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.115a, 4.115b, 4.118, Diagnostic Codes 7804, 7819 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that an initial rating of at least 10 percent is warranted for the Veteran's service connected alopecia and skin deformities of the left foot.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Alopecia

The Veteran has challenged the initial disability rating assigned to her service-connected alopecia.  During the pendency of her claim, the rating schedule governing ratings of skin was amended.  The Board is required to consider the claim in light of both the former and revised schedular rating criteria.  The amended rating criteria, if favorable to the claim, can be applied only for periods from the effective date of the regulatory change.  However, the old regulations will be considered for the periods both before and after the change was made.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In the present case, the RO initially evaluated the Veteran's service-connected alopecia under Diagnostic Code 7899-7800.  38 C.F.R. § 4.118 (2001).  Prior to August 30, 2002, the Schedule for Rating Skin Disabilities did not have a specific diagnostic code which addressed alopecia.  Thus, her scarring alopecia was rated as analogous to scars or disfigurement of the head face or neck.  See 38 C.F.R. § 4.20 (rating by analogy is appropriate for an unlisted condition where a closely related condition, which approximates the anatomical localization, symptomatology, and functional impairment, is available). 

Diagnostic Code 7800, in effect prior to August 30, 2002, assigns a 0 percent (noncompensable) rating for a slight scar, disfiguring the head, face, or neck; a 10 percent rating for a moderate, disfiguring scar; a 30 percent rating requires for a severe scar, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles; and a 50 percent rating for complete or exceptionally repugnant deformity of one side of the face or a marked or repugnant bilateral disfigurement. 38 C.F.R. § 4.118.

Diagnostic Code 7830 (scarring alopecia) was added to the amended rating schedule, effective from August 30, 2002.  Under Diagnostic Code 7830, a 0 percent rating is warranted for scarring alopecia which affects less than 20 percent of the scalp; a 10 percent rating is warranted for scarring alopecia which affects 20 to 40 percent of the scalp; and a 20 percent rating is warranted for scarring alopecia which affects more than 40 percent of the scalp.  38 C.F.R. § 4.118.  

In this case, the Board finds that the Veteran is entitled to a 10 percent rating for her scarring alopecia under Diagnostic Code 7800, in effect prior to August 30, 2002, for a moderate disfiguring scar of the head, face or neck, and continuing throughout the appeal period.  A June 2002 VA examiner noted that the Veteran had periodic hair loss in patches.  On physical examination, the examiner found that her scalp was uneven in the top temporal frontal region, and found that she had several nodules located in the temporal hairline and a small amount of scarring.  The examiner noted no scaling in the temporal, frontal, or occipital region.  Although the June 2002 VA examiner diagnosed the Veteran with alopecia secondary to chronic folliculitis, her medical records show that she was diagnosed with cicatricial (scarring) alopecia by her treating physician, and this diagnosis was confirmed by the May 2008 and November 2011 VA examiners.    

The Veteran's medical records from November 2002 to December 2008 show that she continued to experience hair loss on her scalp, as well as multiple, well defined patches of scarring and non scarring alopecia on the vertex and anterior aspect of the scalp.  These areas were noted to be intermittently tender and slightly pruritic.  See November 2002 Private Medical Record.  She was also noted to experience itching and irritation, and have multiple inflammatory papules and pustules on her scalp.  See March 2005, February 2006, December 2008 Private Medical Records.  Although she was treated with various oral and topical medications, she did not have a significant amount of hair regrowth or improvement during that time.  See November 2002 to February 2007 Private Medical Records.

The Veteran was provided two more VA examinations for her service-connected scarring alopecia, in May 2008 and November 2011 respectively.  During the May 2008 examination, the examiner noted that the Veteran's alopecia was persistent with scarring in the mid-frontal and mid-occipital regions.  The examiner described the course of her condition as constant, and described her symptoms as longstanding, coin shaped areas of hair loss and atrophic hair follicles.  Additionally, color photographs were taken in July 2008 and associated with the claims file.  These photographs depict the Veteran's hair loss as described in the May 2008 VA examination report.

During the November 2011 VA examination, the examiner found that the Veteran had patches of hair loss with thinning of the hair mostly in the frontal and parietal areas bilaterally.  The examiner opined that the Veteran's scarring alopecia affected between 20 percent and 40 percent of her scalp.  Significantly, the examiner noted that the Veteran's hair loss was consistent with that shown in the July 2008 color photographs taken in connection with the previous VA examination.

Given these facts and affording the Veteran the benefit of all reasonable doubt, the Board finds that the Veteran's scarring alopecia has more nearly approximated the criteria for a 10 percent rating for a moderate disfiguring scar of the head, face or neck throughout the appeal period.  The evidence shows that her scarring alopecia symptoms have been consistent since her separation from service.  The evidence of record, including the color photographs taken as part of the 2008 VA examination, also shows that her symptoms approximate a moderate disfiguring scar of the head because she has had at least 20 percent of her scalp affected by scarring alopecia resulting in hair loss, scarring in the mid-frontal and mid-occipital regions, and multiple inflammatory papules with itching and burning.  Thus, the Board finds that an initial rating of at least 10 percent is warranted for her service-connected scarring alopecia continuing throughout the appeal period.
Skin Disabilities of the Left Foot

Additionally, the Veteran has challenged the initial disability rating assigned to her service-connected left foot skin deformities, including corns and callouses.  The RO initially evaluated her left foot skin disability under Diagnostic Code 5284-7819 applicable to new benign skin growths.  Pursuant to the version of Diagnostic Code 7819 applicable at the time her claim was initially submitted,  unless otherwise provided, new benign skin growths were to be rated as for eczema under Diagnostic Code 7806, dependent upon location, extent, and repugnant or otherwise disabling character of manifestations.  See 38 C.F.R. § 4.118, Diagnostic Code 7819.  Diagnostic Code 7819 also provided that new benign skin growths should be rated as scars, disfigurement, etc.  See id.  

Diagnostic Code 7804, in effect prior to August 30, 2002, assigns a maximum 10 percent evaluation for superficial scars that are tender and painful on objective demonstration.  38 C.F.R. § 4.118.

Here, the Board finds that an initial rating of at least 10 percent is warranted under Diagnostic Code 7819-7804 for an objectively painful and tender scar throughout the appeal period.  During the June 2002 VA examination, the examiner found the Veteran's fifth left toe to have a 1 cm by 1 cm corn on the top of the toe, as well as a 1 cm moist lesion on the inner aspect of the toe.  The examiner further noted tenderness and a mild amount of pain with passive movement.  The Veteran reported that during flares, the pain and tenderness prevents her from wearing shoes.  See June 2002 VA Examination Report.  A July 2007 medical record from her treating foot care specialist shows she had continuing treatment for her left fifth toe corns and calluses, and that she continued to experience pain, which was noted on examination.  During the May 2008 VA examination, the examiner also noted that she had calluses on her left foot that required treatment with topical medication and caused pain and swelling.  Again, the Veteran reported that her condition was worsened with long periods of walking, standing or rubbing against shoes.  She also reported that she wears diabetic shoes and modification protocols for padding.  The Veteran was again examined by VA with regard to her left foot corns and calluses in November 2011, at which time the examiner found corns and small calluses on the top of the left fifth toe and the left fourth toe that were improved compared to the pictures taken in connection with the 2008 VA examination.  The examiner noted that these corns and callouses were not painful on examination.  Nevertheless, the Veteran continued to report pain and tenderness. 

As the objective evidence of record shows that the Veteran's corns and calluses have been painful and tender on exam throughout the appeal period, the Board finds that a 10 percent rating is warranted under Diagnostic Code 7804 for painful and tenders scars.  Although the evidence of record shows that the Veteran does not have any scars related to her chronic skin disabilities of her left foot, the Board finds that the criteria for a 10 percent rating under Diagnostic Code 7804 have been more nearly approximated and consequently, a 10 percent rating under this Diagnostic Code is warranted.  The Board notes that the Veteran's corns and callouses were not objectively painful during the November 2011 VA examination; however, the evidence shows that they were objectively painful during earlier examinations, and the Veteran has consistently reported that her pain and tenderness have continued throughout the appeal period.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record supports a 10 percent rating throughout the appeal period.


ORDER

An initial rating of at least 10 percent is granted for scarring alopecia, subject to the rules and regulations governing the payment of VA monetary benefits.

An initial rating of at least 10 percent is granted for skin deformities of the left foot, subject to the rules and regulations governing the payment of VA monetary benefits.



REMAND

The Board finds that the remaining issues, including initial ratings in excess of 10 percent for alopecia and skin deformities of the left foot, must be remanded for additional development, including obtaining VA and non-VA treatment records and providing the Veteran with new VA examinations.  

In its August 2011 remand, the Board directed that the RO take appropriate steps to obtain the Veteran's VA medical records.  The November 2012 Supplemental Statement of the Case indicates that her VA treatment records from June 2002 to June 2013 were electronically reviewed; however, these records have not been associated with her paper or electronic claims file.  These records should be obtained and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, the Board directed the RO to obtain records concerning the Veteran's left toe surgery performed at the Maxwell Airforce Base.  Although copies of the Veteran's medical records from this provider were obtained, they did not include records from the left toe surgery.  It is unclear whether these records are unavailable and if so, whether the Veteran has been notified of their unavailability.  On remand, additional steps should be taken to obtain these records.  

Finally, as there are outstanding medical records that have not been obtained, the Veteran should be provided with new VA examinations to adequately address the nature and severity of her cervical spine, ovarian, uterine fibroid, left foot arthritis, alopecia and left foot skin disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records (from 2001 to the present) and associate them with the claims file.

2.  Obtain all outstanding private treatment records relative to the Veteran's cervical spine, ovarian, uterine fibroid, left foot arthritis, alopecia and left foot skin disabilities, including the records of her 2008 left foot/toe surgery.  For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide her with an opportunity to submit those records directly.

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of her symptoms and the impact of the conditions on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After the above development has been completed, schedule the Veteran for one or more VA examinations with an appropriate medical professional to determine the nature and severity of her cervical spine, ovarian, uterine fibroid, left foot arthritis, alopecia and left foot skin disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  The examiner(s) should provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

5.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


